In his motion for rehearing appellant applies for a writ of certiorari to require the court stenographer to prepare and forward to this court a statement of facts. Appended to the motion is a copy of an affidavit in which the appellant makes oath that he was unable to pay the costs of appeal. In order to justify this court in granting such an application, it would be necessary that it appear that the affidavit was presented to the court. See Ex parte Fread, 83 Tex.Crim. Rep.. No such action is revealed in the present case. The procedure pointed out in Article 845a, C.C.P., upon which the right to the statement of facts under the circumstances is based not having been followed, we have no *Page 414 
choice but to refuse to order the court stenographer to prepare a statement of facts. See also Akers v. State, 249 S.W. Rep. 848.
The application for writ of certiorari is denied, and the motion for rehearing is overruled.
Overruled.